Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Office Action is responsive to the RCE filed on July 27, 2022.  Claims 1-20 is/are pending for examination.

Response to Amendment


Applicant has amended claim 1; and claims 1-20 are pending.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarquini et al. (US Patent Application Pub. No. 2015/0091896) hereinafter “Tarquini” in view of Castro et al. (US Patent Application Pub. No. 2010/0325218) hereinafter “Castro”.

As to claim 1, Tarquini discloses a method for chatting with user profile on a social media network, the social media network represents a network of various user profiles owned by their users wherein the user profiles are connected to each other with various level of relationship or non-connected, and the user profile comprising an image having face of the user (Tarquini, abstract [0088-0089, 0150-0152], discloses a method for creating a 3 dimensional avatar for sharing emotions virtually in a social media network/environment, wherein the avatar comprises a realistic face with animations and [0157] further discloses wherein the user’s device uploads moods that can connect and send a message representing the user’s mood), the method comprising: 
receiving a user request to chat with one of a user profile on the social media network, wherein a handler of the user profile is not available to chat or not connected to a person making the user request in the social media network, and wherein the user request is an audio, visual, text, or combination thereof, (Tarquini, [0151-0152, 0222, 0368-0370], discloses wherein the system is capable of initiating an interaction upon receiving a request/message from a user, and discloses receiving request/gesture to interact comprising visual gestures, [0352] including wherein the data can be used to develop an emotional chat by remotely activating an LP showing the emotion detected corresponding to the user and displaying it on his/her LP to his/her remote audience; wherein user is connected to a social network [0067, 0115]), 
processing the user request and providing a displaying information from at least 
one of a user profile initial information or a user profile activity information, or combination thereof, based on processing of the user request (Tarquini, [0150-0155, 0368-0370], discloses processing and displaying data associated with a user profile via the activity browser related to the social network account),
wherein the displaying information is a video or animation or simulation showing the face of the user (Tarquini, [0285-0287], discloses an intelligent video conferencing utilizing interactive avatars),
wherein the user profile initial information is an information provided while creating the user profile on the social media network or updated in the user profile (Tarquini, [150-153], discloses utilizing images/photos contained in the user social network profile for creating the avatar), 
wherein the user profile activity information is an information derived from various activities carried out by the user through its user profile on the social media network (Tarquini, [150-153, 160-165], discloses wherein the users activity associated with the profile illustrates a social networking activity diagram which illustrates the activities from the social networking module),
Tarquini is silent on wherein the user profile activity information comprises at least one of relationship information between the user profiles, contents posted using the user profile, sharing of contents posted by other user profiles, annotating of contents posted by user profile, or combination thereof.
However, Castro [0029-0034, 0037-0041], discloses wherein the user profile within the social networking database comprises images, biometric data, media content, annotations, various relationships between people/users, real life friends are asked to join, additionally discloses wherein the media content can be ordered in a series to show relevant social relationships between people within an image). 
Tarquini and Castro are analogous art because they are from the same field of endeavor, namely, systems and methods of communicating via social networking.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tarquini and Castro before him or her, to modify the avatars’ interactions of Tarquini to include the various relationship features of Castro with reasonable expectation that this would result in a system that includes users relationship information for sharing emotions based on received contents.  This method of improving the system of Tarquini was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Castro.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Tarquini with Castro to obtain the invention as specified in claim 1.


As to claim 2, Tarquini-Castro discloses the method according to the claim 1, wherein the user profile initial information comprises various piece of information, and at least one piece of information is provided by the user in audio format (Castro [0018-0021, 0029-0034], discloses wherein the profile comprise video and audio media content). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above.


As to claim 3, Tarquini-Castro discloses the method according to the claim 1, wherein the user profile initial information comprises various piece of information, and at least one piece of information is mapped with a particular facial expression and/or body part/s movement (Castro [0018-0021, 0029-0034], discloses wherein the system is able to determine facial features and compare it to facial features stored in a database). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above.


As to claim 4, Tarquini-Castro discloses the method according to the claim 1, wherein the user profile initial information comprises various piece of information, and each piece of information is mapped to a privacy level selected from a set of privacy level  (Castro [0031-0035], discloses wherein providing security and privacy and limiting information being displayed of the user based on account preference). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above. 


As to claim 5, Tarquini-Castro discloses the method according to the claim 1, wherein the image comprises at least one more body part except face of the user, and the user profile initial information comprises various piece of information, and at least one piece of information is linked to a body movement, wherein the body movement is movement of at least one of the body part other than face as provided in the image of the user (Castro [0018-0021, 0029-0034], discloses wherein the system is able to determine facial features and compare it to facial features stored in a database, and teaches that a social network member account can have a user profile with an image or other associated media content). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above.


As to claim 6, Tarquini-Castro discloses the method according to the claim 1, wherein the user request is a chat request made by user of one user profile to at least one of another user profiles, the method comprises receiving conversation input comprising at least text or audio, or combination thereof, from either of the user profile, and processing the conversation input and the image of the user profile to provide the display output showing the user with at least voice, lipsing, facial expression, or body movement, or combination thereof (Castro [0031-0035, 0045-0047], discloses wherein sending messages to initiate a communication session/chat with another user, further discloses wherein the  messages between the identified people can be scanned, tracked, or recognized to determine the relative strength of the friendship). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above.


As to claim 7, Tarquini-Castro discloses the method according to the claim 6 comprising: processing image of each of the user profile in conversation based on the chat request and generating an environment image showing face of each of the user profile, processing the conversation input and the environment image, and generating the display output showing the users in conversation with at least one of the user with at least voice, lipsing, facial expression, or body movement, or combination thereof (Castro [0031-0035, 0045-0047], discloses wherein sending messages to initiate a communication session/chat with another user, further discloses wherein the  messages between the identified people can be scanned, tracked, or recognized to determine the relative strength of the friendship). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 6 above.


As to claim 8, Tarquini-Castro discloses the method according to the claim 1, wherein the displaying information is a video or animation showing the user in two dimension or three dimension (Castro [0018-0021, 0029-0034], discloses wherein the profile comprise video and audio media content). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above.


As to claim 9, Tarquini-Castro discloses the method according to the claim 1, comprising: extracting at least one of facial features and body features from the image of the user profile; processing the extracted features to enact the display information (Castro [0029-0034, 0037-0041], discloses wherein the user profile within the social networking database comprises images, biometric data, media content, annotations, various relationships between people/users, real life friends are asked to join, additionally discloses wherein the media content can be ordered in a series to show relevant social relationships between people within an image). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above.
 
As to claim 10, Tarquini-Castro discloses the method according to claim 1, comprising: receiving a wearing input related to a body part of the user in the image of the user profile onto which a fashion accessory is to be worn;  processing the wearing input and identifying body part/s of the user onto which the fashion accessory is to be worn;  receiving an image/video of the accessory according to the wearing input;  processing the identified body part/s the user and the image/video of the accessory and generating a view showing the user wearing the fashion accessory (Castro [0029-0034, 0041-0046], discloses wherein the user profile within the social networking database comprises images, biometric data, media content, annotations, various relationships between people/users, real life friends are asked to join, additionally discloses wherein the media content can be ordered in a series to show relevant social relationships between people within an image, thus the user interface can display a video and the user is able to see more information about a person in the image by clicking or hovering over the person/user). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above.


As to claim 11, Tarquini-Castro discloses the method according to the claim 1, comprising: using a human body information to identify requirement of the other body part/s; receiving atleast one image or photograph of other human body part'/s based on identified requirement; processing the image of the user with the image/s or photograph/s of other human body part/s using the human body information to generate a body model of the user, wherein the body model represent the person whose image/photograph is received as user input, and the body model comprises face of the person, wherein human body information comprises atleast one of orientation of face of the user in the image of the user, orientation of body of the user in the image of the user, skin tone of the user, type of body part/s shown in the image of user, location and geometry of one or more body parts in image of the user, body/body parts shape, size of the user, weight of the user, height of the user, facial feature information, e:nearby portion of facial features, or combination thereof, wherein facial feature information comprises at least one of shape or location of atleast face, eyes, chin, neck, lips, nose, ear, or combination thereof (Tarquini [77-78, 141-144] discloses a representation of a digital identity of a person which can be carried around and through which it is always possible to understand feelings of people friends and/or animals by simply looking at them as if it were real life via the creation of a 3D model of the face respecting morphology including mesh shape that corresponds to a human). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above.

As to claim 12, Tarquini-Castro discloses the method according to the claim 11, comprising: receiving an image of a cloth according to shape and size of the body model of the user; combining the body model of the user and the image of the cloth to show the body model of the user wearing the cloth (Tarquini [330-333] discloses wherein the model wearing clothing items associated with the users social network profil). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above.

As to claim 18, Tarquini-Castro discloses the method according to the claim 1, comprising: receiving a target image showing a face of another person or animal, processing the user image and the target image to generate a morphed image showing the face from the target image on the user's body from the image of the user (Castro Fig. 4c and 4d [0021, 0029-0031], determining if the image is of the user or a cartoon). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above.
 
As to claim 19, Tarquini-Castro discloses the method according to the claim 1, comprising: receiving a message from at least one of the users of the social media network, wherein the message comprises at least one of a text, a voice and a smiley, or combination thereof.  processing the message to extract or receive an audio data related to voice of the user, and a facial movement data related to expression to be carried on face of the user, processing the image of the user, the audio data, and the facial movement data, and generating an animation of the user enacting the message (Castro [0031-0035, 0045-0047], discloses wherein sending messages to initiate a communication session/chat with another user, further discloses wherein the  messages between the identified people can be scanned, tracked, or recognized to determine the relative strength of the friendship). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 1 above.
 
As to claim 20, Tarquini-Castro discloses the method according to the claim 19, wherein each user profile has a time line where at least one category of a user allowed through privacy setting to post the message, the comprising: receiving a post request by the category of the user allowed to post the message; processing the post request, and displaying the message onto the time line (Castro [0031-0035, 0045-0047], discloses wherein providing security and privacy and limiting information being displayed of the user based on account preference and additionally discloses wherein sending messages to initiate a communication session/chat with another user, further discloses wherein the messages between the identified people can be scanned, tracked, or recognized to determine the relative strength of the friendship). The Examiner supplies the same rationale for the combination of references Tarquini and Castro as in claim 19 above.




Allowable Subject Matter

Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments


Applicant's arguments, see pages 9-20, filed July 27, 2022, with respect to Tarquini and Castro have been fully considered but they are not persuasive.
In the Remarks, Applicant argued in substance that
(A) With respect to claim 1, applicant states that present invention is mentioned in paragraph [0004] “The object of the invention is to enable chatting when a person is offline, or not connected/known to another person in a social networking framework.", (recited from page 11 of remarks filed on 7/27/2022).
As to point (A), in response to applicant's argument Examiner notes, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(B) With respect to claim 1, applicant states that both of the patents don't show a method of creating a social media where a real person can do a chat with other person's profile as if two real persons are chatting., and further supports this by Instant Paragraph [0033] which reads: the facial feature information comprises at least one of shape of location of at least face, eyes, chin, neck, lips, nose or ear: (recited from pages 11 of remarks filed on 7/27/2022).
As to point (B), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., creating a social media where a real person can do a chat with other person's profile as if two real persons are chatting) are not recited in the rejected claim(s). Additionally, applicant clearly states that only a single element of the facial feature is necessary to implement the invention as described in Para [0033].  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are directed toward a body model representing a person whose image/photograph is received as user input, and the body model comprises some feature of a face representing of a user in an orientation that is of an image of the user.
(C) With respect to claim 1, applicant further states that database as mentioned in the specification is different [32 and 33-34], and that Tarquini never talks about lipsing (recited from pages 11-13 of remarks filed on 1/3/2022).
As to point (C), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., examples of database in instant specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are directed toward a body model representing a person whose image/photograph is received as user input, and the body model comprises face of the person, wherein human body information comprises at least one of orientation of face of the user in the image of the user and does not claim a real person interacting with another real person. Examiner notes that given the broadest reasonable interpretation Tarquini, does disclose the limitation comprising lipsing, by teaching wherein the facial expression for example, a smile, surprise, sadness, and the like; skin textures, for example, stamping red lips on the face for a kiss; greening of the skin for a bite by a wasp; bruising the skin for a slap etc.; a graphical display of the object forming and further discloses wherein the LPFUs are grouped into "Animation Bundles" that represent the animation of a single LPFU, [170, 259-264].
(D) With respect to claim 1, applicant states that Tarquini does not disclose intelligent chat because Tarquini does not talk about a database and that Tarquini can make 3d face but can’t make body and nor animate it, (recited from pages 14-18 of remarks filed on 7/27/2022).
As to point (D), Examiner appreciates the various examples provided by applicant from the disclosure of Tarquini.
Tarquini does discloses a system for sharing emotions via virtual avatar along with interactions, this allows for the communication or chat interactions to become more emotionally/intelligently connected. [0078] discloses wherein a method transforms a two-dimensional image of at least one portion of a human or animal body into a three-dimensional model; additionally, the system discloses wherein user-induced interaction provides animation due to the interaction of a user with the model to give feelings and facial expressions. These two types of animation can be coupled to obtain a third kind of animation which gives a better representation of the mood of the LP [222]. The system further discloses interactions in a three-dimensional (3D) games and virtual worlds, artificial intelligence (AI) interaction, performance-driven avatar animation to advanced and adaptive visualizations and intelligent video conferencing, the disclosed capabilities would cover intelligent chat, accessing information from a database or server [0165, 0270, 0293] to carry out the task and have the capability to animate at least a part of the animal or human body model by dividing it into concentric rings and applying different degrees of rotation to each ring. 
(E) With respect to claim 1, applicant states that the 3D face of Tarquini is not talking and is only used for remote audience, (recited from pages 18- 20 of remarks filed on 7/27/2022).
As to point (E), Examiner respectfully disagrees given the broadest reasonable interpretation, Examiner submits that Tarquini does disclose a method of creating a three-dimensional avatar which provides a digital representation of feelings, sentiments, mood and the like when interacting with other people or animals using mobile devices, cloud systems and other communication device [0013, 0075, 0222]. Thus, Tarquini does teach talking/interacting/communicating features for interacting with user over the internet or social network.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Correspondence Information

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAZU A MIAH/Primary Examiner, Art Unit 2441